This appeal is from a judgment of conviction of the crime of "maintaining a place where alcoholic liquor is kept for sale and distribution" in no-license territory.
[1] The transcript on appeal was filed July 15, 1922. No brief has been filed on behalf of appellant. The appeal came on regularly for oral argument on the third day of January, 1923. No appearance was made for appellant.
An examination of the transcript shows that the appellant was fairly tried and convicted on evidence which was conclusive of guilt.
The judgment is affirmed.
Burnett, J., and Hart, J., concurred. *Page 412